Petition for writ of habeas corpus, filed September 24, 1927, shows that petitioner was convicted upon a charge of conspiracy to violate the prohibition laws, and was sentenced to serve a term of two years in the penitentiary and to pay a fine of $10,000, and *Page 86 
fixing his supersedeas bond in the sum of $12,000. It is further alleged that said judgment is void for the reason that the district court of Tillman county was without jurisdiction to try said cause, and without jurisdiction to fix a supersedeas bond, and, if said judgment is not void, then the amount fixed by said district court is excessive. On the same day the petition for the writ was denied, but the court further ordered and adjudged that said petitioner be allowed supersedeas bond in the sum of $6,000, the same to be approved by the court clerk of Tillman county; upon such approval said respondent was directed to discharge said petitioner from custody.